ON MOTION FOR NEW TRIAL
PER CURIAM.
As the trial court has certified after unsuccessful efforts to re-establish the record under Florida Rule of Appellate Procedure 9.200(b)(4), and as the state agrees, material omissions in the transcript of testimony make meaningful appellate review of the trial below impossible. Accordingly, the defendant’s motion for new trial is granted. See Delap v. State, 350 So.2d 462 (Fla.1977); Murphy v. State, 789 So.2d 1235, 1236 (Fla. 3d DCA 2001), and cases cited. The conviction and sentence below are reversed and the cause remanded for a new trial.
Motion granted.